Citation Nr: 1307507	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-35 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in St. Paul, Minnesota.

In September 2010, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the testimony has been associated with the claims file. 

In November 2010, the Board denied the claim for service connection for diabetes mellitus, type II, to include as secondary to in-service exposure to herbicides.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court vacated the Board's decision and remanded the matter for proceedings consistent with a Joint Motion for Remand. 

In April 2012, the Veteran, through his attorney, submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  

In May 2012, the Board remanded the appeal to the RO for further development.  After completion of the requested actions, and a continued denial of the Veteran's claim, the RO returned his appeal to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran did not have in-country service in the Republic of Vietnam or service on the inland waterways of Vietnam.  

2.  The Veteran's diabetes mellitus, type II, did not have its onset during active service or within one year thereafter, and it is not related to his active duty.  
CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified via letter dated in November 2006 of the criteria for establishing direct and presumptive service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in March 2009.  

Also, in a June 2012 letter, the Veteran was notified of the criteria for establishing service connection specifically for diabetes mellitus on both a presumptive and direct basis.  The timing defect of this correspondence was cured by the RO's subsequent readjudication of the Veteran's service connection claim and issuance of a supplemental statement of the case in October 2012.  

Moreover, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Here, the Board observes that all available VA medical records have been associated with the claims file.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Although an examination or opinion was not obtained in connection with the claim, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claim.  There is simply no competent evidence of record suggesting a link between the Veteran's current diabetes mellitus and his military service, and no continuity of symptomatology has been shown.  His service treatment records, as well as his post-service treatment records for over 25 years following his military discharge, are completely silent as to any complaints or diagnoses of diabetes mellitus or any readings of elevated blood sugar.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Further, the Veteran has testified that his diabetes was first diagnosed in 1996 (almost 26 years after his separation from service), and medical evidence of record does not reflect a diagnosis of diabetes before 1998.  Thus, a VA medical examination addressing the etiology of this condition is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the May 2012 remand, the Board requested that the RO provide the Veteran with notice as to the information and evidence necessary to support his claim on both a presumptive and direct basis, pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and obtain any additional evidence, including records from the Tampa VA Medical Center (VAMC), Palo Alto VAMC, and St. Cloud VAMC.  As indicated above, the RO provided the requested notice in June 2012.  As for the VA medical records, the RO obtained records from the Tampa and St. Cloud VAMCs, and received a reply from the Palo Alto VAMC stating that there were no records pertaining to the Veteran.  Thus, the Board finds that no further duty to assist in obtaining any additional VA medical records is required to comply with the May 2012 remand.  See Dyment v. West, 13 Vet. App. 141 (1999).

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection for specific diseases, including diabetes mellitus, type II, may be presumed if a veteran served on the land mass of the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, veterans who served on active duty on the land mass of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23, 166 (May 8, 2001); VAOPGCPREC 27-97 (1997).  Since the issuance of the above General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See Comments section in Federal Register announcement of final rule adding diabetes to list of Agent Orange presumptive diseases, 66 Fed. Reg. 23,166. 

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that he was exposed to Agent Orange while serving aboard the USS PARICUTIN offshore Vietnam.  He asserts that his ship was in close proximity to the land in Vietnam and that he showered in rain and drank rainwater.  

The record fails to show, and the Veteran does not contend, that he had in-country service in the Republic of Vietnam.  His service personnel records show that he served aboard the USS PARICUTIN from September 1966 to May 1968.  There is no evidence that the ship ever came to port or had members disembark onto the shore of Vietnam.  The Veteran has specifically denied any in-country service.  At his September 2010 hearing before the Board, the Veteran testified that "[w]e were never docked in Vietnam.  We were off the coast, where we could see land from the ship . . . but we never docked in Vietnam itself."  

The record also fails to show, and the Veteran does not contend, that he had service on the inland waterways of Vietnam.  In his May 2009 notice of disagreement, the Veteran essentially acknowledged that he had only Blue Water service.  

Given the above, the Board finds that the Veteran did not have in-country service in the Republic of Vietnam or service on the inland waterways of Vietnam.  Thus, he is not entitled to the presumption that he was exposed to an herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168. 

There is otherwise no competent evidence showing that the Veteran was exposed to Agent Orange during service.  The National Personnel Records Center (NPRC) reported having no record of the Veteran's exposure to herbicides.  In November 2006, the NPRC reported that it could not determine whether the Veteran had in-country service in Vietnam although he served aboard the USS PARICUTIN AE-18 which was in the official waters of the Republic of Vietnam on many occasions during the period from September 1966 through May 1968.  In this regard, the Board reiterates that the Veteran himself has denied leaving his ship to step onto the land mass of Vietnam.  

In May 2009, the United States Army and Joint Services Records Research Center (JSRRC) reported that, after reviewing numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era, it found no evidence indicating that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam. 

In an April 2012 independent medical evaluation, a private physician noted the Veteran's history of showering in rainfall and drinking rainwater in service while his ship was docked off the shore of Vietnam.  Based on that history, the physician opined that it is at least as likely as not that the Veteran was in fact exposed to Agent Orange during service both topically and through ingestion.  However, the Board finds that the Veteran has not provided affirmative evidence that he was in fact exposed to Agent Orange in service.  In addition to the evidence previously noted, the Board observes that, although the Institute of Medicine (IOM) found several plausible ways by which Blue Water Navy veterans could have been exposed to herbicides, the IOM concluded that there was not enough information on the concentrations of Agent Orange in the Vietnamese environment to determine whether Blue Water Navy veterans were or were not exposed to Agent Orange via ingestion, dermal contact, or inhalation of potable water.  Blue Water Navy Vietnam Veterans and Agent Orange Exposure, Institute of Medicine (May 20, 2011).  Thus, the physician's opinion that the Veteran was exposed to Agent Orange in service is of little probative value.

Given the above, the Board finds that the Veteran was not exposed to Agent Orange during active service.  Thus, service connection for diabetes mellitus, type II, is not warranted on a presumptive basis based on Agent Orange exposure. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In this case, the Veteran's service treatment records are negative for any diagnosis, or finding, of diabetes or elevated blood sugar readings.  Thus, the Board finds that the Veteran's diabetes mellitus, type II, did not have its onset during active service.

Post service, a January 2000 VA treatment note reflects a history of diabetes and an assessment of noninsulin-dependent diabetes.  However, the VA treatment notes indicate an earlier finding of diabetes, urinalysis reports showing a high glucose level in October 1999.  At a June 2009 VA comprehensive physical examination, the Veteran reported a history of diabetes which he felt was secondary to Agent Orange exposure.  (The Veteran expressed his belief that he was exposed to Agent Orange because he was stationed very near to the land mass of Vietnam.)  The June 2009 report indicates that the Veteran's diabetes was first diagnosed in 1998. 

The above evidence shows that the Veteran was diagnosed with diabetes in the mid to late 1990s.  The report of the June 2009 VA comprehensive physical examination shows that his diabetes was first diagnosed in 1998, 28 years after discharge from service.  As previously noted, the Veteran testified that he was initially diagnosed with diabetes in 1996.  That still dates the onset of the disorder to 26 years after discharge from service.  The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In any event, the Board finds that the Veteran's diabetes mellitus, type II, did not have its onset within one year of active service.

The Board also finds  that continuity of symptomatology associated with the Veteran's diabetes has not been shown.  As previously noted, the service treatment records do not show any elevated blood sugar readings, the Veteran has conceded that he was not diagnosed with diabetes until 1996, and the medical evidence of record does not show a diagnosis of diabetes until 1998.  This expansive period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Mense, 1 Vet. App. at 356 (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back disorder).  

Moreover, there is no probative medical evidence of record linking the Veteran's current diabetes to military service.  The Board acknowledges the April 2012 private physician's opinion that it is at least as likely as not that the Veteran's diabetes is related to Agent Orange exposure in service.  However, that opinion was based on an unsubstantiated account, that the Veteran was exposed to Agent Orange in service.  As determined above, the Veteran was not exposed to Agent Orange during active service.  Thus, that opinion is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

Given the above, the Board finds that the Veteran's diabetes mellitus, type II, is not related to active service.  In reaching this decision, the Board notes the Veteran's assertion that his currently diagnosed diabetes is related to his military service, to include Agent Orange exposure.  The Board notes that the Veteran is competent to give evidence about observable symptoms such as elevated blood pressure readings.  Layno v. Brown, 6 Vet. App. 465 (1994).   The Board also notes that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the Veteran has dated the onset of his diabetes to after separation from active service, and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, he is not competent to address etiology.  

In conclusion, service connection for diabetes mellitus, type II, to include as secondary to in-service exposure to herbicides, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include as secondary to in-service exposure to herbicides, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


